Title: To Thomas Jefferson from Elijah Griffiths, 19 January 1824
From: Griffiths, Elijah
To: Jefferson, Thomas


Dear Sir,
Philadela
January 19: 1824
It is a long time since I have heard from you, I think the last was a public account of your having suffered from a fracture of your arm, and from which I have understood you had quite recovered.I observed by your correspondence with President Adams last year, that you both suffer from the winter season; this appears to be the universal experiece of aged persons in cold climates, but experience has produced no remedy, that I am acquainted with, except warm rooms & warm cloathing; great numbers of weakly and aged people here wear buck-skin drawers and jackets, under their cloaths & over flannel, which appears to be one of the best protections against changes in the winter season. An aged lady, a relative from Jersey 91 years old, spent last winter with us. She was very attentive to my reading the above correspondence, and expressed much sympathy, for she complained of the same inconvenience from winter; she had the misfortune to miss a step upon the stairs, to fall & fracture one of the bones of her leg, which however disappointed my fears, by the bone uniting as soon, and as perfectly, as that of a young person; the past summer she made a visit to the mountainous part of East Jersey, about 150 miles from here, where she spends the winter, with an expectation of returning next summer.Now if you should find your strength sufficient, & feel inclined to visit us next Summer, it would be a great gratification to your old friends, as well as to all classes of our citizens; but this is a greater pleasure than we can allow ourselves to anticipate.We are at present in a very disordered state relative to the next President. There appears to be as many parties, as there are candidates. The supporters of Genl Jackson are by far the most intemperate and intolerant. indeed if he were in power, & his administration partook of the temper of his advocates here, we might not be surprised to find the people of these states, in a short time, employing themselves in cuting each-others throats; but I hope if he is ever elected to the Presidency he will disavow all such advocates. They are composed of a few sober citizens, who expect from his energy of character a reform of what they believe to be some public abuses in the management of the general Government. Another class, are composed of young men out of employment, who consider the name of Genl Jackson & war Synonimous. A third portion of his apparently warm advocates, are composed of federalists & offcast democrts, who make common cause, in mixing in all public meetings & creating as much confusion & disorder as they can, by using Genl Jacksons name & popularity, to divide and distract the party, & thereby promote the success of their own candidate, their ultimate object is, divide & conquer.The great body of the democratic strength in this state, is divided between Mess. Crawford & Calhoun. Which of them could obtain the vote of the party at this time, is hard to decide, but I think Mr Crawford is gaining,  altho’ our members of congress lean toward Mr Calhoun. This is the Findlay interest or post office party, lead by the Franklin Gazette; they fear to trust their candidate in a congressional nomination; this appears to be the case with all the parties, except the friends of Mr Crawford. Unless Genl Jackson officially declines, his friends will run him in this state which will be very likely to make the federal ticket prevail. I see by the public prints, that attempts have been made to involve your name in the political struggle for the presidency. It is believed that your shewing a preference for any one of the candidates, would tend to concentrate public opinion in his favor, & almost ensure his election but I suppose you would be very unwilling to disturb your private comfort, unless the public good imperiously called for such a sacrafice. since writing the above, it is reported, that Jacksons party is increasing at the seat of the State government, & some are inclined to think, he will be our prevailing candidate; if so, it may prevent this state from being thrown into the federal scales & disappoint some of those, who have been most active in pushing his name here.The winter, with us, has been very mild till this day it is now cold & snows, but heretofore it was so mild as to promote vegetation.A fever of the mixed type, but evidently of the remittent bilious character, has prevaild through out this country, as an epidemic, the last three summers. There has been, I presume, as much sickness as is common in the low marshy country of the Southern States; but not equally fatal.The Small-pox has become epidemic since winter, and much more so than ever I knew it before; very many persons have taken a modified form of it, after perfect vaccination; but the disease in such cases, appears to have lost from one half, to nine tenths, of its primary force.In hopes you are in the enjoyment of all the happiness that this frail State will admit of, I tender you the best wishes of my heart.Elijah Griffiths